LOTTINGER, Judge.
This is an action by an Attorney at Law to recover a legal fee pursuant to a contract of employment entered into on the 4th day of August, 1955. Judgment was rendered in favor of the plaintiff as prayed for on confirmation of default from which judgment the defendant has appealed.
After the appeal was lodged here the defendant filed an exception of prescription and pursuant to motion by appellee, the matter was ordered remanded to the Lower Court for the taking of evidence with respect thereto. The matter was heard and is before us for our consideration again.
The exception of prescription is, of course, based on LSA-C.C. Article 3538 which provides that the actions by attorneys for their fees are prescribed by three years.
The record disclosed that the suit was filed July 28, 1960, and the testimony adduced when the matter was remanded shows that services were performed by the plaintiff pursuant to his employment contract, as late as January of 1958. ' Obviously, therefore, the three year period had not run and the matter had not prescribed.
The only assignment of error on the merits was based on the premise that the contract sued on was not offered in evidence or filed in the record. When the matter was remanded the plaintiff testified very definitely that in confirming the default judgment the employment contract was tendered to the Court. It is clear, therefore, that the judgment appealed from was based on sufficient and competent evidence.
For the reasons assigned, the exception of prescription is overruled and the judgment appealed from is affirmed.
Judgment affirmed.